Hill, P. J. (dissenting).
Petitioner appeals from an order of the Greene County Surrogate’s Court denying his petition for a direction that the State Treasurer distribute $5,625!72, and accumulated interest, paid to that official pursuant to a decree of the same court made on January 5, 1920, following the final accounting by the administrators of the estate of Carl L. Chamberlin, deceased, who died August 8, 1911. Petitioner and another, either personally, as administrator or as committee of an incompetent person, represent all of the next of tin of Nellie Chamberlin who was the wife of Carl L. Chamberlin. She died on June 12, 1910. By the 1920 decree it was determined that a portion of the personal property of his estate had been received from his wife, and that amount, under the statute governing the distribution of intestate estates (Laws of 1909, chap. 18, § 98, subd. 16), in effect at that time, was directed to be distributed among the next of kin of the deceased wife, and *380the remainder of the estate was paid to the State Treasurer • as required by section 272 of the Surrogate’s Court Act (formerly section 2740 of the Code of Civil Procedure) for the reason that the next of kin of Carl L. Chamberlin were unknown. It is recited in the petition in this proceeding that search for his next of kin has been made since his death in 1911 at Paris, Ky., his birthplace, Brooklyn, New York city and Oak Hill, N. Y., and San Francisco, Cal., he having resided in each of those places, and that none have been found. Since the 1920 decree, the Statute of Distribution involved (Dec. Est. Law, § 98, subd. 16) has been amended (Laws of 1929, chap. 518) to provide that in the event a decedent leaves no consanguine next of kin, the next of kin of a deceased spouse “ shall be deemed next of kin of the deceased.” The amendment enacted that the new law of distribution should apply to any estate where the surplus had not been “ distributed ” on the 1st day of May, 1929. Subdivision 16 of section 98, as so amended, was repealed, effective September 1, 1930 (Laws of 1930, chap. 174), and all the provisions, except that making it retroactive as to estates not “ distributed ” on May 1, 1929, were re-enacted as subdivision 15 of section 83, effective September 1, 1930 (Laws of 1929, chap. 229). Should it be determined that the- estate of Carl L. Chamberlin, deceased, was “ distributed ” by the 1920 decree, the order appealed from should be affirmed. It should be reversed if the fund held by the Skate Treasurer is an undistributed portion of the estate.
Concerning the judicial settlement of an estate, the Surrogate’s Court Act directs “ where an account is judicially settled, * * * and any part of the estate or fund remains and is ready to be distributed, the decree must direct the payment and distribution thereof to the persons so entitled” (§ 267). This is followed by other sections containing directions concerning the distribution of an estate and the contents of the decree entered in that connection. One (§ 272) directs, where the person entitled to a legacy or distributive share is unknown, the decree must direct the * * * administrator * * * to pay the amount thereof to the comptroller of the state,” and provides procedure for its withdrawal, if a claimant appears.
When the Legislature used the word “ distributed ” in the Decedent Estate Law (§ 83, subd. 15), which determines those persons who are to take a decedent’s estate, it was in the same sense as in the Surrogate’s Court Act (§ 267), which governs the procedure to effectuate the Decedent Estate Law. When a word is used in different parts of the same statute, there is a presumption that the Legislature intended the same concept each time. (Mangam v. City of Brooklyn, 98 N. Y. 585.) The same is true if the word is *381used in different statutes if they are related or similar in character. (Brackett v. Harvey, 25 Hun, 502.) An estate wherein a final settlement had been had and a decree thereon entered before May 1, 1929, had been distributed and the new statute did not apply.
The 1920 decree was a final judgment and determined the ownership of the Carl L. Chamberlin estate. It “ is conclusive evidence ” as to the amount of the distributive share belonging to the petitioner. (Surr. Ct. Act, § 274.) It finally determined that the fund now sought was the property of the consanguine next of kin of Carl L. Chamberlin and such persons, if ever found, may claim and receive it from the State Treasurer. If no person of that class ever claims the fund, the State is entitled to continue its beneficial custody. A decree judicially settling an administrator’s account is conclusive as to the property accounted for as against an interested party of whom the court obtained jurisdiction by citation. (Altman v. Hofeller, 152 N. Y. 498; Matter of Hodgman, 140 id. 421.) Should it be determined that a distribution of this estate has not been had and the decree made more than a decade ago set aside, the decree in every estate wherein a deposit with the State Treasurer has been made for the benefit of unknown next of kin since the genesis of the law of distribution in this State, may be set aside and the new law applied. Such was not the legislative intent.
The order of the surrogate should be affirmed, with costs.
Bliss, J., concurs.
Decree reversed on the law, with costs to the appellants payable out of the estate, and the relief prayed for granted, with costs to the appellants payable out of the estate.